Citation Nr: 0835202	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  03-21 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for polyarthralgias of 
the cervical and lumbar spines (previously nonspecific 
polyarthralgias), including as due to an undiagnosed illness.

2.  Entitlement to an initial disability rating in excess of 
50 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from March 1990 to 
June 1995.  He served in Southwest Asia from December 1990 to 
May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand of the above claims is necessary 
in order to afford the veteran due process.

As to the first issue listed above, the Board notes that the 
veteran's claim was previously before it in May 2006.  At 
that time, the veteran was seeking service connection for 
nonspecified polyarthralgias as due to an undiagnosed 
illness.  This claim was noted to be related to multiple 
joints.  The Board remanded for the purposes of providing a 
new VA examination and readjudication in light of VA's June 
2003 revision of 38 C.F.R. § 3.317.  

The veteran was afforded an appropriate VA examination in 
October 2007.  The examiner found many of the veteran's joint 
impairments were related to service.  The examiner concluded, 
however, that the cervical and lumbar spine disabilities were 
not related to service.  The AMC granted service connection 
for those joint impairments linked to service by the 
examiner, but made no formal decision regarding the cervical 
and lumbar spine disabilities.  As they were contemplated in 
the veteran's claim, and he has not withdrawn them, they need 
to be further addressed as set out below.  

As to the second issue listed above, the Board finds that 
remand is necessary for further development.  The last VA 
examination of the veteran's PTSD was conducted in December 
2003.  The duty to assist includes providing the veteran a 
thorough and contemporaneous examination.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  However, remand is not 
required solely due to the passage of time.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-
95 (1995), 60 Fed. Reg. 43186 (1995).  The veteran must 
present evidence (either lay or medical) that his disability 
has worsened since last examined. 

In June 2008, the Appeals Management Center received a 
statement from the veteran with a letter from his 
psychiatrist attached thereto setting forth that his current 
symptoms would meet the criteria for a 70 percent disability 
rating.  This evidence was forwarded to the Board and 
received on September 28, 2008.  The Board finds that this 
evidence is sufficient to raise the question of whether the 
veteran's PTSD has worsened since the last VA examination in 
December 2003.  Thus, remand is appropriate for a new VA 
examination to determine the current severity of the 
veteran's PTSD.

Furthermore, the letter from his psychiatrist indicates the 
veteran has been receiving treatment for his PTSD at the VA 
Outpatient Clinic in New Port Richey, Florida.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The Board notes that the last VA 
mental health treatment records in the claims file are from 
April 2004.  Upon remand, VA treatment records related to the 
veteran's PTSD should be obtained from May 2004 forward.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records from 
the VA Outpatient Clinic in New Port Richey, 
Florida, for treatment of the veteran's PTSD 
from May 2004 to the present.  All efforts to 
obtain VA records should be fully documented, 
and the VA facility should provide a negative 
response if records are not available.

2.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA PTSD examination.  The 
claims file must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed, and provide a complete rationale 
for all conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the current 
severity of the veteran's service-connected 
PTSD.  The report of examination should 
contain an account of all manifestations of 
the disability found to be present.  The 
examiner should comment on the extent to 
which the service-connected PTSD impairs the 
veteran's occupational and social 
functioning, including whether it is 
considered he is unemployable due to PTSD.  

3.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination report is complete, readjudicate 
the veteran's claims, including the 
veteran's claim for service connection for 
polyarthralgias as it relates to the 
cervical and lumbar spines including as due 
to an undiagnosed illness.  If such action 
does not resolve the claims, a Supplemental 
Statement of the Case should be issued to 
the veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, these claims 
should be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


